DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is using phrases, “the disclosure relates...” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites the limitation "the functional layer."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 and 11-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2011/0070476 to Takahashi et al.
With respect to claim 1, Takahashi et al. teach a battery module, comprising: a frame 41 having an accommodation space; and a plurality of batteries 10 successively arranged in the accommodation space in a thickness direction of the battery 10, wherein a partition 20 is arranged between adjacent batteries 10 (Takahashi et al.: Sections [0049]-[0051]; Fig.1). 
Takahashi et al. teach the same partition of the battery module, therefor, lacking of any clear distinction between the claimed partition and those disclosed by Takahashi et al., it would be inherent for the partition 20 has a compressibility and a coefficient of compressibility δ1 at a pressure equal to or smaller than 2MPa, which meets a relation C0×δ1 ≤ A0×0.2, wherein C0 is an initial thickness of the partition, and A0 is an initial thickness of the battery. 

With respect to claim 2, Takahashi et al. teach the same partition of the battery module, therefor, lacking of any clear distinction between the claimed partition and those disclosed by Takahashi et al., it would be inherent for the coefficient of compressibility δ1 of the partition at a pressure equal to or smaller than 2MPa meets a relation C0×δ1 ≤ A0×0.1.  

With respect to claim 3, Takahashi et al. teach the same partition of the battery module, therefor, lacking of any clear distinction between the claimed partition and those disclosed by Takahashi et al., it would be inherent for the partition has a thickness Ca at a pressure larger than 2MPa and a thickness Cb at a pressure of 2MPa, which meet a relation (Cb-Ca)/Cb×100% ≤ 0.15%.  

With respect to claim 4, Takahashi et al. teach the same partition of the battery module, therefor, lacking of any clear distinction between the claimed partition and those disclosed by Takahashi et al., it would be inherent for thickness Cb of the partition at a pressure of 2MPa is equal to or larger than 0.015mm.  

With respect to claim 5, Takahashi et al. teach the same partition of the battery module, therefor, lacking of any clear distinction between the claimed partition and those disclosed by Takahashi et al., it would be inherent for a thermal conductivity of the partition at a temperature of 25ºC is equal to or smaller than 0.04 Wm-1K-1.  

With respect to claim 8, Takahashi et al. teach the battery module, wherein the partition 20 has a first surface and a second surface opposite to each other in its thickness direction, wherein the first surface contacts with one of two adjacent batteries 10, and the second surface contacts with the other of the two adjacent batteries 10 (Takahashi et al.: Sections [0049]-[0051]; Fig.1).

With respect to claim 11, Takahashi et al. teach the battery module, wherein the partition 20 comprises a spacer 20 (a functional layer) which is exposed from at least the first surface (Takahashi et al.: Sections [0065]-[0066]; Fig. 3). 

With respect to claim 12, Takahashi et al. teach the battery module, wherein the spacer 20 (the functional layer) is provided in a central region of an insulating sheet 60, a spacer 20 and another insulating sheet 60 (the partition), and the spacer 20 (the functional layer) has an area which is 100% of an area of an insulating sheet 60, a spacer 20 and another insulating sheet 60 (the partition) (Takahashi et al.: Sections [0065]-[0066]; Figs. 4 and 5). 

With respect to claim 13, Takahashi et al. teach the battery module, wherein the partition further comprises an insulating sheet 60 (a supporting layer), wherein the partition has a composite structure composed of the insulating sheet 60 (the supporting layer) and the spacer 20 (the functional layer) (Takahashi et al.: Sections [0065]-[0066]; Figs. 4 and 5).

With respect to claim 14, Takahashi et al. teach the battery module, wherein the spacer 20 (the functional layer) comprises polymer (Takahashi et al.: Section [0043]).

With respect to claim 15, Takahashi et al. teach the battery module, wherein the spacer 20 (the functional layer) comprises nitrogen-containing polymer (Takahashi et al.: Section [0043]).

With respect to claim 16, Takahashi et al. teach the battery module, wherein the spacer 20 (the functional layer) comprises melamine polymer (Takahashi et al.: Section [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0070476 to Takahashi et al. in view of US Patent Application Publication 2015/0333304 to Sekine.
With respect to claim 9, Takahashi et al. do not specifically teach the battery module, wherein the partition has side surfaces which are connected with edges of the first surface and the second surface respectively, wherein at least one protrusion is provided on the side surface.  
However, Sekine teaches an assembled battery comprising a battery holder 144 (a partition) has side surfaces which are connected with edges of the first surface and the second surface respectively, wherein at least one protrusion is provided on the side surface (Sekine: Section [0033]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Sekine with the motivation of having a means such the battery holder includes a positioning means that positions the single battery cells by biasing the single battery cells, while being pressed in the arranged direction, in a direction intersecting the arranged direction.

With respect to claim 18, Takahashi et al. do not specifically teach the battery module, wherein one of the at least one protrusion is arranged corresponding to a positive electrode terminal or a negative electrode terminal of the battery cell.  
However, Sekine teaches an assembled battery, wherein one of the at least one protrusion is arranged corresponding to a positive electrode terminal or a negative electrode terminal of the battery cell (Sekine: Section [0033]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Sekine with the motivation of having a means such the battery holder includes a positioning means that positions the single battery cells by biasing the single battery cells, while being pressed in the arranged direction, in a direction intersecting the arranged direction.

With respect to claim 19, Takahashi et al. do not specifically teach the battery module, wherein two of the at least one protrusion are arranged corresponding to a positive electrode terminal and a negative electrode terminal of the battery cell, respectively.  
However, Sekine teaches an assembled battery, wherein two of the at least one protrusion is arranged corresponding to a positive electrode terminal and a negative electrode terminal of the battery cell (Sekine: Section [0033]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Sekine with the motivation of having a means such the battery holder includes a positioning means that positions the single battery cells by biasing the single battery cells, while being pressed in the arranged direction, in a direction intersecting the arranged direction.

With respect to claim 20, Takahashi et al. do not specifically teach the battery module, wherein at least one of the at least one protrusion is arranged corresponding to a side plate of the frame.  
However, Sekine teaches an assembled battery, wherein at least one of the at least one protrusion is arranged corresponding to a side plate 133 of the frame (Sekine: Section [0033]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Takahashi et al. with the above teaching from Sekine with the motivation of having a means such the battery holder includes a positioning means that positions the single battery cells by biasing the single battery cells, while being pressed in the arranged direction, in a direction intersecting the arranged direction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0070476 to Takahashi et al.
With respect to claim 17, Takahashi et al. do not specifically teach the battery module wherein the functional layer has an area which is 40%-65% of an area of the partition. 
However, the area of the partition is result effective variable.  It would have been obvious as of the effective filing dated of the claimed invention to have the functional layer has an area which is 40%-65% of an area of the partition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Allowable Subject Matter
Claims 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        10/22/2022